Per Curiam.
— The action herein was brought by Samuel Morgan by D. L. Thrasher, his guardian and next friend. Verdict was rendered “for the plaintiff on the issues joined.” The following judgment was entered on the verdict:
“Wherefore, it is ordered and considered by the Court that the plaintiff, Sam Morgan, do have and recover of and from the defendant, Knights of Pythias of N. A., S. A., E., A., A., and A., a corporation, his said damages in the sum of $456.89.” .
*96On writ of error no material or harmful errors or procedure appear, except that the judgment does not conform to the pleadings in that the action is in the name of Samuel Morgan by his guardian and next friend, while the judgment is in favor of Sam Morgan. For this erroneous entry of a judgment a new trial will not be granted, but the judgment is reversed and the cause re manded for a proper judgment to be entered herein. See Hunter v. State, 64 Fla. 315, 60 South. Rep. 786; Taylor v. State, 67 Fla. 127, 64 South. Rep. 454; Webster v. State, 47 Fla. 108, 36 South. Rep. 584.
Reversed for a proper judgment.
All concur.